                                                                  NISAR LAW GROUP, P.C.
                                                                  570 Lexington Ave., 16th floor
                                                                  New York, NY 10022

                                                       Casey J. Wolnowski, Senior Managing Counsel
                                                                  Email: cwolnowski@nisarlaw.com
                                                                            Phone: (646) 449-7210
                                                                               Fax: (877) 720-0514

                                                    February 14, 2020
Via ECF
Hon. Mary Kay Vyskocil, U.S.D.J.                                        USDC SDNY
U.S. District Court (S.D.N.Y.)                                          DOCUMENT
500 Pearl Street                                                        ELECTRONICALLY FILED
New York, NY 10007                                                      DOC #:
                                                                        DATE FILED: 2/14/2020
       Re:     Motion to Compel Production
               Scholl v. Compass Group USA, Inc., et al. (S.D.N.Y. 19 cv 6685 (MKV))

Your Honor,

       This motion is being submitted on behalf of the plaintiff in the above-captioned matter. As
will be discussed infra, to date, Defendants have not produced responses to Plaintiff’s initial
discovery requests (Interrogatories and Document Demands), which were served upon them on
January 10, 2020. Accordingly, Plaintiff’s counsel respectfully moves this Court to compel
production.

       By way of background, the Court entered a civil case management plan and scheduling
order on January 3, 2020 (ECF #19). On January 10, 2020, Plaintiff’s counsel served Defendants’
counsel with Plaintiff’s initial discovery requests (both Interrogatories and Document Demands)
via email (with hard copy sent via U.S. mail). Under the Federal Rules of Civil Procedure,
Defendants had 30 days in which to respond. See FRCP 33(b)(2); 34(b)(2)(A). Thus, responses
were due no later than Monday, February 10, 2020.

        After having not received any responses, on February 11, 2020, Plaintiff’s counsel called
Defendants’ counsel (Emma Diamond) and left a voicemail seeking an update as to production.
Plaintiff’s counsel also emailed the attorneys for Defendants asking for an update. Defendants’
counsel (Sean Malley) replied to this email that same day (i.e., on February 11) and stated:

       Thank you, [Plaintiff’s counsel]. Because you served the requests by mail, and we
       have not consented to exchange of these items by electronic means, 3 days are
       added to the deadline pursuant to Rule 6(d).

        Plaintiff’s counsel responded to this email and wrote: “Thank you; I look forward to
receiving your responses no later than this Thursday (February 13).” (copy of email chain annexed
as Exhibit 1). Defendants’ counsel did not reply to that last email.

        It is now Friday, February 14, 2020, and Defendants have not provided responses to
Plaintiff’s initial discovery requests, which were served on January 10, 2020.
Page 2 of 2

        Accordingly, Plaintiff’s counsel respectfully moves this Court to compel production.
Plaintiff’s counsel posits that he has attempted to meet and confer in good faith with Defendants’
counsel, per Fed. R. Civ. P. 37(a)(1) and SDNY Local Rule 37.3, prior to making this motion.

                                                    Respectfully submitted,




                                                    Casey Wolnowski, Esq.
                                                    Attorney for Plaintiff

cc:    Margaret L. Watson (via ECF)
       Sean A. Malley (via ECF)
       Emma J. Diamond (via ECF)


                                             DENIED. The parties are directed to meet and confer
                                             before seeking relief from the Court. SO ORDERED.


                                                     2/14/2020
